Citation Nr: 1222823	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

3.  Entitlement to service connection for residuals of a low back injury, including degenerative disc disease, radiculopathy, and spinal stenosis of L4-5.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2004 and February 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Montgomery RO in August 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Veteran, through his representative, requested another hearing in October 2009 and a hearing before the undersigned VLJ was conducted in April 2011.  A January 2012 letter notified the Veteran that he had the option to testify at a hearing in front of another VLJ who would decide his case.  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707, 20.717 (2011).  Subsequent to this letter, the VLJ who conducted the August 2008 hearing retired and is no longer at the Board.  The Veteran indicated in his response, dated February 14, 2012, and received by the Board on February 27, 2012, that he did not wish to appear at another hearing before a VLJ.  Accordingly, the Board will proceed at this time without scheduling another hearing.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

PTSD

The Veteran seeks entitlement to an increased rating for PTSD.  During the April 2011 Board hearing, the Veteran testified that he did not believe that his condition was improving.  See April 2011 Board hearing transcript pp. 34-37.  VA medical records show that during a December 2009 mental health consultation the Veteran reported that his PTSD symptoms have increased since being laid off from his job a year prior.  Additionally, the Veteran alleges that his last examination was inadequate.  See December 2010 statement.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran's last VA examination was in November 2009 and the Veteran asserts the previous examination was inadequate, another VA examination is warranted at this time.  

Bilateral hearing loss

The Veteran also seeks entitlement to an increased rating for his service-connected bilateral hearing loss.  He testified that his hearing has gotten worse.  See April 2011 Board hearing transcript pp. 33-34.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In light of the above, another VA audiology examination should be conducted.  

Low back

The Veteran's claim for entitlement to service connection for residuals of a low back injury, including degenerative disc disease, radiculopathy, and spinal stenosis of L4-5 was previously remanded by the Board in September 2007, December 2008, and September 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In December 2009, the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he was involved in a helicopter crash and has had intermittent low back pain since 1968.  The Veteran further reported that he did not see anybody for his back until the 1980's when his back pain became progressively worse.  The Veteran reported that he suffered from constant chronic low back pain with intermittent radiation down to the bilateral lower extremities.  The diagnosis was degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's low back condition was a result of his helicopter accident in 1968.  He based his opinion on the premise that the Veteran was not evaluated for back problems in 1968 after his accident and did not see a physician for back problems until the 1980's.  However, he did not consider the Veteran's credible reports of chronic back pain since his accident and his report that he did not seek medical attention until his back pain became progressively worse.  

As the December 2009 physician did not consider the Veteran's reports of continuity of symptomatology of back symptoms when offering his opinion regarding direct causation, remand for a new examination is necessary.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Medical records

During the April 2011 Board hearing, it was also noted that the Veteran would seek an independent psychiatric evaluation from Dr. Character.  On remand, it should be clarified whether he was ultimately seen by Dr. Character.  

A private medical record indicated that the Veteran was evaluated by Dr. Gottlich and that he had an evaluation with a chiropractor for his low back disorder.  See June 2002 neurology note.  Upon remand, the Veteran should be requested to provide or authorize VA to obtain such records.  

The Board notes that the February 2008 Board remand requested the VA medical records dating back to the 1990s with assistance needed from the Veteran.  A review of the record does not indicate that VA medical records dating from the 1990s were sought.  While the RO contacted the Veteran for information concerning where he was treated, and he did not respond, it appears that he has been treated at the Daytona Beach VA Outpatient Clinic for many years.  Upon remand, the RO should attempt to obtain these records not already associated with the Veteran's file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA medical records from the Daytona Beach Outpatient Center dating from the 1990s to the present.

Accordingly, the case is REMANDED to the RO for the following action: 

1.  Obtain VA medical records from the Daytona Beach Outpatient Clinic dating from the 1990s to the present, not already associated with the claims file.  

2.  Contact the Veteran and request that he provide information as to whether he ultimately was assessed by Dr. Character.  If so, attempt to obtain the identified records, provided that any necessary authorization to release records is provided by the Veteran.  

Also, ask the Veteran to identify any records pertaining to his low back disorder that are not already of record, including medical records from Dr. Gottlich and the chiropractor which were referenced in a June 2002 neurology note.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a PTSD examination to assess the severity of the Veteran's service-connected condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  If psychiatric disorders other than PTSD are diagnosed, the examiner should disassociate the symptoms attributable to PTSD from those attributable to co-existing psychiatric disorders that are not related to his PTSD.  If such is not possible, the examiner should state that in the examination report.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents.  

4.  After additional medical records have been obtained, the RO should schedule the Veteran for a VA audiological examination to determine the nature and current level of severity of his service-connected bilateral hearing loss.  The examiner should discuss how the Veteran's hearing loss affects occupational functioning and daily activities.  The claims file must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

5.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his low back condition by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of the Veteran's low back condition and an opinion as to whether the back condition at least as likely as not began in or is related to a period of active service.  For the purposes of this opinion, the clinician is directed to assume, based on the evidence currently of record, that the Veteran was injured in a helicopter crash in 1968, as well as other helicopter crashes during combat situations.  

The examiner must acknowledge and discuss the lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  In that regard, the Veteran asserts that he has had pain since the original injury in service.  

6.  Ensure that the information provided by the examiners satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



